DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a first support frame is slidably connected to the main frame along an axial horizontal direction, wherein the first bending member is slidably connected to the first support frame along an axial vertical direction and a second support frame slidably is connected to the main frame along the axial horizontal direction, wherein the second bending member is slidably connected to the second support frame along the axial vertical direction” in combination with the rest of the claimed limitations set forth in claims 1 and 8.
Jeandeaud (EP 1777017 A1) discloses a bending machine comprising of a frame, blocking press (103), first bending member (153), second bending member (153’), and a support frame (151) slidably connected to the main frame along an axial horizontal direction, wherein the first bending member is slidably connected to the support frame along an axial vertical direction and the second bending member 
Aschauer (US 4,783,984) discloses a bending machine comprising of a frame (1), blocking press (4, 5), first bending member (8a), second bending member (8b), a first support frame (triangular support first bending member is mounted thereon), and a second support frame (triangular support second bending member is mounted thereon), wherein the first support frame is slidably connected to the frame via blocking press (4) along an axial horizontal direction, and the second support frame is slidably connected to the frame via blocking press (5) along an axial horizontal direction. Aschauer fails to disclose the first and second bending members being slidably connected to their respective support frame along an axial vertical direction. 
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify Jeandeaud to have a second support frame, as taught by Aschauer, to be slidably connected to the main frame would require hindsight since there is no motivation and would require the reconfiguration of the support 107 in which the support frame slides along, and to modify the first and second bending members of Aschauer to be slidably connected to their respective support frame, as taught by Jeandeaud, would destroy the workability of Aschauer since it would render the drive means that imparts the pivotal movement irrelevant. Claims 1-8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725